Bell, J.
In actions of trespass de bonis asportatis, where there are no circumstances of aggravation to justify special or exemplary damages, the ordinary rule of damages is the same as in actions of trover, namely, the value of the property taken at the time of the conversion or taking, with interest. Kennedy v. Whitwell, 4 Pick. 466; Greenfield Bank v. Leavitt, 17 Pick. 1; Weld v. Oliver, 21 Pick. 559; Johnson v. Metcalf, 1 Met. 172. See Barry v. Burnett, 7 Met. 354; Curtis v. Ward, 20 Conn. 204; Hunt v. Haskell, 24 Me. (11 Shep.) 339.
It is admitted that there is an exception to this rule, in cases where the property has been restored, or has in some way come to the use of the owner.
For the plaintiff it is contended that the exception applies only to the cases where the goods have been restored by the wrong-doer, or the possession is merely resumed by the owner, without his having acquired a new title ; and that in the present case the plaintiff acquired a new title, as a purchaser, from the defendant himself. This view is ingenious and plausible. But we think the authorities cited for the defendant are conclusive, that both in trespass and trover for a wrongful seizure and sale of property under process, where the property has been bid off by the plaintiff or for his benefit, the ordinary rule of damages is the amount paid w'ith interest, and such damages as may have been sustained by its taking and detention, if any such are proved.
This rule is clearly recognized by the court in this State in the case of Young v. Hyde, 14 N. H. 37.
Judgment should, therefore, be rendered for $507.04, and not for the larger sum assessed by the jury.